 
 
I 
112th CONGRESS
1st Session
H. R. 1359 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2011 
Ms. Ros-Lehtinen (for herself, Ms. Wilson of Florida, Mr. Rivera, Ms. Wasserman Schultz, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend section 105 of the Housing and Community Development Act of 1974 to temporarily increase the limit on the portion of community development block grants amounts for certain entitlement communities that may be used for public services. 
 
 
1.Short titleThis Act may be cited as the Temporary CDBG Public Services Flexibility Act of 2011. 
2.Temporary increase in public services capParagraph (8) of section 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(8)) is amended— 
(1)by striking and after paragraph,; and 
(2)by inserting before the semicolon at the end the following: , and except that, of any amount of assistance under this title (including program income) in each of fiscal years 2011 and 2012 to any unit of general local government that, based on information of the United States Bureau of the Census for 2009, has a population exceeding 250,000 but not exceeding 800,000, has a land area of less than 75 square miles, and among cities having a population exceeding 250,000 ranks among the 25 having the highest poverty rates, such unit of general local government may use not more than 25 percent in each such fiscal year for activities under this paragraph.   
 
